DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Objections
Claims 1, 5-7, 10-12, 14, 16, and 18-20 are objected to because of the following informalities:  
-Claim 1, line 2: please correct “releasable” to “releasably”
-Claim 1, line 7: please correct “the flow rate” to “the fluid flow rate”
-Claim 5, lines 2-3: please correct “a cross-sectional area” to “the cross-sectional area”
-Claim 6, lines 6-7: please correct “the flow rate” to “the fluid flow rate”
-Claim 7, line 4: please correct “the selected flow rate” to “the selected fluid flow rate”
-Claim 7, line 5: please correct “the order” to “an order”
-Claim 7, line 5: please correct “the selected flow rate” to “the selected fluid flow rate”
-Claim 10, line 2: please correct “the fluid flow” to “fluid flow”
-Claim 11, line 11: please correct “the irrigation fluid” to “irrigation fluid”
-Claim 11, line 12: please correct “the treatment site” to “a treatment site”
-Claim 12, line 3: please correct “the procedure” to “the surgical procedure”
-Claim 12, line 4: please correct “the pump” to “the peristaltic pump”
-Claim 12, line 3: please correct “alphanumeric identifier” to “alphanumeric size identifier”
-Claim 14, line 2: please correct “the selected first fluid flow rate” to “the fluid flow rate”
-Claim 14, line 3: please correct “a surgical procedure” to “the surgical procedure”
-Claim 14, line 4: please correct “the procedure” to “the surgical procedure”
-Claim 16, line 5: please correct “the flow rate selection mechanism” to “the fluid flow rate selection mechanism”
-Claim 18, line 1: please correct “The surgical fluid manager” to “The remote control”
-Claim 18, line 2: please correct “the same type” to “a same type”
-Claim 18, line 3: please correct “the flow rate selection mechanism” to “the fluid flow rate selection mechanism”
-Claim 19, line 1: please correct “The surgical fluid manager” to “The remote control”
-Claim 19, line 2: please correct “the directly controlled flow rate” to “the directly controlled fluid flow rate”
-Claim 20, line 1: please correct “The surgical fluid manager” to “The remote control”
-Claim 20, line 5: please correct “the respective surgical instrument” to “the first surgical instrument”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 7, and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the surgical instrument” in line 1.  It is unclear whether this refers to “the surgical instrument” in line 3 of claim 1 or “the plurality of surgical instruments” in line 13 of claim 1.  For examination purposes, the Examiner interprets “the surgical instrument” in line 1 of claim 2 to refer to “the surgical instrument” in line 3 of claim 1.
Claims 3-5 are rejected due to their dependency on rejected claim 2.
Claim 3 recites the limitations “each second tool” and “the other second tools”, which implies that there are several second tools recited.  However, claim 2 only requires “a first tool”, “a second tool”, or both “a first tool” and “a second tool”, which implies one or zero second tools.  Therefore, it is unclear how many second tools are required in claim 3.  For examination purposes, the Examiner interprets that claim 3 requires at least one second tool.
Claims 4-5 are rejected due to their dependency on rejected claim 3.
Claim 4 recites the limitations “each second tool” and “the other second tools”, which implies that there are several second tools recited.  However, claim 2 only requires “a first tool”, “a second tool”, or both “a first tool” and “a second tool”, which implies one or zero second tools.  Therefore, it is unclear how many second tools are required in claim 4.  For examination purposes, the Examiner interprets that claim 4 requires at least one second tool.
Claim 5 is rejected due to its dependency on rejected claim 4.
Claim 5 recites the limitation “all of the respective second tools”, which implies that there are several second tools recited.  However, claim 2 only requires “a first tool”, “a second tool”, or both “a first tool” and “a second tool”, which implies one or zero second tools.  Therefore, it is unclear how many second tools are required in claim 5.  For examination purposes, the Examiner interprets that claim 5 requires at least one second tool.
Claim 7 recites the limitation "the remote control" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the Examiner interprets “the remote control” should instead read “a remote control”.
Claim 12 recites the limitation “the second surgical instrument” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the Examiner interprets “the second surgical instrument” should instead read “a second surgical instrument”.
Claim 12 recites the limitation “the second fluid flow rate” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the Examiner interprets “the second fluid flow rate” should instead read “a second fluid flow rate”.
Claim 13 recites the limitation “the suction conduit” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the Examiner interprets “the suction conduit” should instead read “a suction conduit”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-5 and 8-9 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Shener et al. (US 2007/0078370 A1).
Regarding claim 1, Shener discloses a surgical system (see Figs. 1-3) comprising:
	a peristaltic pump (pump 308, see par. [0101]) releasably engageable relative to tubing (tubing 31/32) (see par. [0052] and [0054], the pump cassette 300 is removably from the system entirely), which is to be in fluid communication with an irrigation conduit (conduit of cannula 20) of a surgical instrument (cannula 20) to define an irrigation pathway from a fluid source (fluid bag 30) through the tubing (tubing 31/32) and the irrigation conduit (conduit of cannula 20) (see par. [0054]); and
	a control mechanism (pump control unit 200) configured to enable selection of a fluid flow rate through the irrigation pathway (see par. [0053], Fig. 2A), wherein the fluid flow rate is an independent variable and is configured to control the flow rate via: 
	a first mode in which the fluid flow rate is selectable for the surgical instrument (cannula 20) as one of a plurality of selectable digital numeric values (see par. [0053], Fig. 2A, flow rate is selectable as digital numeric values via 284b); or 
	a second mode in which the fluid flow rate is selectable for the surgical instrument via one alphanumeric identifier within a scale of alphanumeric identifiers (see par. [0053] and [0060], Fig. 2A, flow rate is selectable as alphanumeric values via 285), wherein each respective alphanumeric identifier directly corresponds to a different size of one of a plurality of surgical instruments (see par. [0053] and [0060]- “large diameter” corresponds to a large diameter/high flow rate, “standard” corresponds to a standard size/medium flow rate, “small joint” corresponds to a small size/low flow rate).

Regarding claim 2, Shener discloses the system of claim 1, wherein the surgical instrument (cannula 20) includes one of: 
a first tool comprising the irrigation conduit (conduit of cannula 20) and a cutting tool (shaver tool, see par. [0053]); or
a second tool comprising the irrigation conduit (conduit of cannula 20) and a suction conduit (suction conduit of shaver tool, see par. [0053]) that is separate and independent of the irrigation conduit (see par. [0053]) (note: only one of “a first tool” or “a second tool” is required since this limitation is written in the alternative).

Regarding claim 3, Shener discloses the system of claim 2, wherein each second tool has a differently sized cross-sectional area of the irrigation conduit (conduit of cannula 20) relative to the other second tools (see Fig. 2A at cannula sizes 285, par. [0053]).

Regarding claim 4, Shener discloses the system of claim 3, wherein each second tool as a differently sized cross-sectional area of the suction conduit (suction conduit of shaver tool, see par. [0053]) relative to the other second tools (see Fig. 2A at 286, par. [0053]).

Regarding claim 5, Shener discloses the system of claim 4, wherein with all of the respective second tools (different cannulas, suction tools, and shavers), a same fixed proportion is maintained between the cross-sectional area of the irrigation conduit and a cross-sectional area of the suction conduit (see par. [0053], [0069]).

Regarding claim 8, Shener discloses the system of claim 1, comprising: a dampening mechanism (flow restriction 370, see Fig. 3) interposed between the peristaltic pump (pump 308) and the surgical instrument (cannula 20) to modulate flow pulsations within the irrigation pathway (see par. [0054]).

Regarding claim 9, Shener discloses the system of claim 1, wherein the control mechanism (pump control unit 200) comprises a graphical user interface (graphical user interface 281) displaying and providing access to both the first mode (digital numeric values selectable via 284b) and the second mode (alphanumeric values selectable via 285), wherein the graphical user interface (graphical user interface 281) provides convertible access between the first mode and the second mode (see different displays of Figs. 2A-2B).

Claims 16 and 19-20 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Chandler et al. (US 5,800,383 A).
Regarding claim 16, Chandler discloses a remote control (handheld remote console 14) to control, via communication with a console (fixed console 12), fluid flow through tubing (patient inflow supply line 48) engageable by a peristaltic pump (peristaltic pump 40) (see Figs. 1-2 and 6), comprising:
a fluid flow rate selection mechanism (flow buttons 302) configured to enable electronic finger-touch selection of a fluid flow rate through the tubing (patient inflow supply line 48) and through a first surgical instrument (surgical instrument attached to patient inflow supply line 48 – see col. 6 lines 16-23) connectable to the tubing (patient inflow supply line 48), wherein the flow rate selection mechanism (flow buttons 302) directly controls the fluid flow rate as an independent variable via user selection of one alphanumeric size identifier (one of max-low flow identifiers) within a scale of displayable, alphanumeric size identifiers (max-low flow identifiers) (see Fig. 6, col. 7 lines 54-64 and col. 15 lines 42-53, handheld remote console 14 has same features as fixed console 12).

Regarding claim 19, Chandler discloses the surgical fluid manager of claim 16, wherein the user selection is made without displaying the directly controlled flow rate (see flow indicators at bottom left-hand corner of Fig. 6).

Regarding claim 20, Chandler discloses the surgical fluid manager of claim 16, comprising the console (fixed console 12) positionable external to a sterile field and supporting the peristaltic pump (peristaltic pump 40) (see Fig. 2), and wherein the remote control (handheld remote console 14) is positionable within the sterile field (handheld remote console 14 is directly used by the surgeon during surgical procedures and as such is within the sterile field – see col. 7 lines 54-64) and the remote control (handheld remote console 14) is separate from and independent of the respective surgical instrument (surgical instrument attached to patient inflow supply line 48 – see col. 6 lines 16-23).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6-7 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shener et al. (US 2007/0078370 A1), as applied to claim 1 above, in view of Chandler et al. (US 5,800,383 A).
Regarding claim 6, Shener discloses the system of claim 1, wherein the control mechanism (pump control unit 200) comprises: a console (display 280) positionable external to a sterile field and supporting the peristaltic pump (pump 308) (see par. [0058], Fig. 3), wherein the console (display 280) provides for the selection of the flow rate via one of the respective first and second modes (see par. [0053]).
However, Shener fails to state a remote control in communication with the console and positionable within the sterile field, wherein the remote control is separate from and independent of the surgical instrument, wherein the remote control provides for the selection of the flow rate via one of the respective first and second modes.9
Chandler teaches a system (see Figs. 1-2 and 6) comprising a remote control (handheld remote console 14) in communication with the console (processor 10) and positionable within the sterile field (the handheld remote console 14 is directly used by the surgeon during surgical procedures and as such is within the sterile field – see col. 7 lines 54-64), wherein the remote control (handheld remote console 14) is separate from and independent of the surgical instrument (surgical instrument attached to patient inflow supply line 48 – see col. 6 lines 16-23) (see Fig. 2), wherein the remote control (handheld remote console 14) provides for the selection of the flow rate via one of the respective first and second modes (see Fig. 6, col. 7 lines 54-64 and col. 15 lines 42-53, handheld remote console 14 has same features as fixed console 12).
Therefore, it would have been obvious to a person of ordinary skill in the art before the claimed invention was made to modify the system of Shener to include a remote control as taught by Chandler in order to provide the surgeon with portable access to the controls of the system (see Chandler col. 7 lines 54-64).

Regarding claim 7, Shener discloses the system of claim 1.  However, Shener fails to state wherein the control mechanism, including both the console and the remote control, comprises: an adjustment mechanism configured to cause at least one of an increase or a decrease in the selected flow rate by a numeric value via discrete intervals of at least one order of magnitude less than the order of magnitude of the selected flow rate.
Chandler teaches a system (see Figs. 1-2 and 6) wherein the control mechanism (processor 10), including both the console (fixed console 12) and the remote control (hand held remote console 14), comprises: an adjustment flow mechanism (flow buttons 302) configured to cause at least one of an increase or a decrease in the selected flow rate by a numeric value via discrete intervals of at least one order of magnitude less than the order of magnitude of the selected flow rate (see col. 15 lines 42-53).
Therefore, it would have been obvious to a person of ordinary skill in the art before the claimed invention was made to modify the system of Shener to include a remote control and adjustment mechanism as taught by Chandler in order to provide the surgeon with portable access to the manual controls of the system during the surgical procedure (see Chandler col. 7 lines 54-64).

Regarding claim 10, Shener discloses the system of claim 1.  However, Shener fails to state wherein the control mechanism comprises a reverse flow function to automatically, temporarily reverse the fluid flow through the tubing upon initiating a pause in the fluid flow.
Chandler teaches a system (see Figs. 1-2 and 6) wherein the control mechanism (processor 10) comprises a reverse flow function (buttons 311 and 317) to automatically, temporarily reverse the fluid flow through the tubing upon initiating a pause in the fluid flow (see col. 15 lines 27-41).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the claimed invention was made to modify the system of Shener to include the reverse flow function as taught by Chandler in order to pause fluid flow and drain the waste fluid from the body cavity when needed during the procedure (see Chandler col. 15 lines 27-41).

Claims 11-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chandler et al. (US 5,800,383 A) in view of Shener et al. (US 2007/0078370 A1).
Regarding claim 11, Chandler discloses a method of performing surgery (see Figs. 1-2 and 6) comprising: 
locating both a first surgical instrument (surgical instrument attached to patient inflow supply line 48 – see col. 6 lines 16-23) and a remote control (handheld remote console 14) of a fluid manager (processor 10) within a sterile field (surgical instruments and the handheld remote console 14 are directly used by the surgeon during surgical procedures and as such are both within the sterile field – see col. 7 lines 54-64) while locating a peristaltic pump (peristaltic pump 40) external to the sterile field (see Fig. 2); 
selecting, via the remote control (handheld remote console 14) one alphanumeric identifier displayable on a console (fixed console 12, see Fig. 6) in communication with the remote control (handheld remote console 14) and within a scale of alphanumeric identifiers (see flow indicators max-low at bottom left-hand corner of Fig. 6, adjustable via buttons 302), wherein each respective alphanumeric identifier directly corresponds to just one preset fluid flow rate within a scale of different preset fluid flow rates (see col. 15 lines 42-53), wherein the respective fluid flow rates are an independent variable (see col. 14 lines 42-53); and
performing a surgical procedure using the first surgical instrument (surgical instrument attached to patient inflow supply line 48), including directing the irrigation fluid through tubing (patient inflow supply line 48), via the peristaltic pump (peristaltic pump 40) at the one preset fluid flow rate (see col. 15 lines 42-53), and through an irrigation conduit (conduit through surgical instrument attached to patient inflow supply line 48) of the first surgical instrument (surgical instrument attached to patient inflow supply line 48) onto the treatment site (body cavity 52) (see col. 5 lines 57-67 and col. 6 lines 16-23).
However, Chandler fails to state selecting one alphanumeric size identifier displayable on the console within a scale of alphanumeric size identifiers, wherein each respective alphanumeric size identifier directly corresponds to just one surgical instrument size within a scale of different surgical instrument sizes and to just one preset fluid flow rate within a scale of different preset fluid flow rates.
Shener teaches a method of performing surgery (see Figs. 1-3) comprising selecting one alphanumeric size identifier (cannula size identifier selectable via 285, see Fig. 2A) displayable on the console (display 280) within a scale of alphanumeric size identifiers (small joint-large diameter, see Fig. 2A), wherein each respective alphanumeric size identifier directly corresponds to just one surgical instrument size within a scale of different surgical instrument sizes (small joint size-large diameter size) and to just one preset fluid flow rate within a scale of different preset fluid flow rates (low flow-high flow) (see par. [0053] and [0060]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the claimed invention was made to modify the remote control of the method Chandler to be able to select an alphanumeric size identifier as taught by Shener in order to automatically incorporate known instrument settings into any system monitoring performed by the fluid manager of Chandler (see Shener par. [0060]).

Regarding claim 12, modified Chandler teaches the method of claim 11 substantially as claimed.  However, modified Chandler fails to state replacing the first surgical instrument with the second surgical instrument; and resuming the procedure using the second surgical instrument, including directing the irrigation fluid via the pump at the second fluid flow rate through the tubing and through an irrigation conduit of the second surgical instrument.
Shener teaches a method of performing surgery (see Figs. 1-3) comprising replacing the first surgical instrument (cannula of particular size shown at 285, see Fig. 2A) with a second surgical instrument (cannula of another size shown at 285, see Fig. 2A, par. [0053] and [0060]); and resuming the procedure using the second surgical instrument (cannula of another size shown at 285, see Fig. 2A, par. [0053] and [0060]), including directing the irrigation fluid via the pump (pump 308) at the second fluid flow rate through the tubing (tubing 32) and through an irrigation conduit of the second surgical instrument (cannula of another size shown at 285, see Fig. 2A, par. [0053] and [0060]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the claimed invention was made to modify the method of modified Chandler to be able to replace the surgical instrument and resume the procedure as taught by Shener in order to automatically incorporate and adjust known instrument settings into any system monitoring performed by the fluid manager of modified Chandler (see Shener par. [0060]).

Regarding claim 13, modified Chandler teaches the method of claim 11 substantially as claimed.  Chandler further teaches wherein the first surgical instrument (surgical instrument attached to patient inflow supply line 48) comprises a suction conduit (discharge lines 68/69) separate from, and independent of, the irrigation conduit (conduit through surgical instrument attached to patient inflow supply line 48) (see Fig. 2), and wherein each alphanumeric identifier corresponds to a different fluid flow rate (see flow indicators max-low at bottom left-hand corner of Fig. 6, adjustable via buttons 302) and a rate of suction (see at 311, Fig. 6) through the suction conduit (discharge lines 68/69) proportional to the fluid flow rate (see col. 15 lines 28-41).

Regarding claim 14, modified Chandler teaches the method of claim 11 substantially as claimed.  However, modified Chandler fails to state changing the selected first fluid flow rate via discrete intervals in correspondence with performing a surgical procedure using at least one of successively larger surgical instruments or successively smaller surgical instruments throughout the procedure.
Shener teaches a method of performing surgery (see Figs. 1-3) comprising changing the selected first fluid flow rate via discrete intervals in correspondence with performing a surgical procedure using at least one of successively larger surgical instruments (from small joint to large diameter cannulas) or successively smaller surgical instruments (from large diameter to small joint cannulas) throughout the procedure (see Fig. 2A, par. [0053] and [0060]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the claimed invention was made to modify the method of modified Chandler to be able to change the selected flow rate in correspondence with instrument size as taught by Shener in order to automatically incorporate and adjust known instrument settings into any system monitoring performed by the fluid manager of modified Chandler (see Shener par. [0060]).

Regarding claim 15, modified Chandler teaches the method of claim 11 substantially as claimed.  Chandler further teaches arranging the first surgical instrument (surgical instrument attached to patient inflow supply line 48 – see col. 6 lines 16-23) to include at least one of: a suction conduit (discharge lines 68/69) independent and separate from the irrigation conduit (conduit through surgical instrument attached to patient inflow supply line 48) (see Fig. 2); or a cutting element (see col. 15 lines 8-20).

Claims 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chandler et al. (US 5,800,383 A), as applied to claim 16 above, in view of Shener et al. (US 2007/0078370 A1).
Regarding claim 17, Chandler discloses the remote control of claim 16.  However, Chandler fails to state wherein each respective alphanumeric size identifier directly corresponds to just one surgical instrument size within a scale of different surgical instrument sizes and to just one preset flow rate within a scale of different preset flow rates. 
Shener teaches a control mechanism (display 280, see Fig. 2A) wherein each respective alphanumeric size identifier (cannula identifiers at 285) directly corresponds to just one surgical instrument size within a scale of different surgical instrument sizes (large diameter-small joint) and to just one preset flow rate within a scale of different preset flow rates (high-low flow rate) (see par. [0053] and [0060]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the claimed invention was made to modify the remote control of Chandler to be able to select an alphanumeric size identifier as taught by Shener in order to automatically incorporate known instrument settings into any system monitoring performed by the remote control of Chandler (see Shener par. [0060]).

Regarding claim 18, modified Chandler teaches the surgical fluid manager of claim 17 substantially as claimed.  However, modified Chandler fails to state wherein the different surgical instrument sizes relate to substantially the same type of surgical instrument, including the first surgical instrument, and wherein the flow rate selection mechanism is configured to cause a display on the console to iteratively vary the displayed alphanumeric size identifier with each different selected alphanumeric size identifier so that the alphanumeric size identifiers are displayed one at a time.
Shener teaches a surgical fluid manager (display 280, see Fig. 2A) wherein the different surgical instrument sizes (large diameter-small joint) relate to substantially the same type of surgical instrument (a cannula), including the first surgical instrument (cannula 20) (see par. [0053] and [0060], Figs. 2-3), and wherein the flow rate selection mechanism (buttons at 285) is configured to cause a display (graphical user interface 281) on the console (display 280) to iteratively vary the displayed alphanumeric size identifier (buttons at 285) with each different selected alphanumeric size identifier so that the alphanumeric size identifiers are displayed one at a time (see Fig. 2A, par. [0053] and [0060]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the claimed invention was made to modify the remote control of modified Chandler to vary the displayable size selection as taught by Shener in order to automatically incorporate known instrument settings into any system monitoring performed by the remote control of Chandler (see Shener par. [0060]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783